Citation Nr: 0010657	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-17 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for muscle tension headaches.

2.  Entitlement to an effective date prior to August 28, 
1996, for the award of service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty for training from September 
1984 to February 1985, and on active duty from October 1990 
to March 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, Regional Office (RO).


FINDINGS OF FACT

1.  The first documented claim for service connection for a 
headache disorder was received by VA on October 13, 1992.  

2.  A February 1995 Board decision specifically referred the 
claim for service connection for headaches as a result of 
exposure to chemicals or harmful substances in the Middle 
East to the RO for appropriate action. 

3.  On August 28, 1996, the RO received a written statement 
from the veteran in which he withdrew his claim for service 
connection for hypertension and stated, "I wish to continue 
with my claim filed Oct. 7, 1992 in which I attributed my 
headaches to nerve pills taken during Desert Storm...."

4.  An October 1996 rating decision determined that the 
veteran's claim for service connection for headaches 
secondary to taking nerve pills was not well grounded.  In 
September 1997, the veteran submitted a timely notice of 
disagreement with that determination.  No statement of the 
case was issued.

5.  In a May 1998 rating decision, the RO granted service 
connection for muscle tension headaches due to undiagnosed 
illness.  The RO assigned an effective date of August 28, 
1996, the date of receipt of the veteran's statement 
withdrawing his claim for service connection for hypertension 
and requesting that his claim for service connection for 
headaches be continued.
CONCLUSION OF LAW

The criteria for an effective date of October 13, 1992, for 
the award of service connection for muscle tension headaches 
are met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400(b)(2)(ii) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for an 
earlier effective date is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

Generally, the effective date of an award based on an 
original claim for compensation will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, the effective date will be the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2)(i) (1999).

The evidence of record clearly documents that the veteran 
filed a claim for service connection on October 13, 1992.  
This claim included a request for service connection for 
"unusual headaches," which the veteran blamed on "nerve 
pills" taken during his Persian Gulf service.  

An October 1992 rating decision denied service connection for 
hypertension with headaches.  The veteran timely appealed 
that decision when his representative filed a VA Form 1-646 
in March 1993 in which disagreement with the October 1992 
rating decision on the headaches claim was clearly expressed 
and in which it was noted that the veteran's claim for 
service connection for headaches was actually based on 
"exposure to unknown chemicals or other harmful substances 
while serving in the Middle East."  This was acknowledged as 
much in a February 1995 Board remand decision on other claims 
where the Board specifically referred the claim for service 
connection for headaches as a result of exposure to chemicals 
or harmful substances in the Middle East to the RO for 
appropriate action.  That decision also remanded the issue of 
service connection for hypertension for the RO to obtain 
additional records and a medical examination.

On August 28, 1996, the RO received a written statement from 
the veteran in which he withdrew his claim for service 
connection for hypertension and stated, "I wish to continue 
with my claim filed Oct. 7, 1992 in which I attributed my 
headaches to nerve pills taken during Desert Storm...."

An October 1996 rating decision determined that the veteran's 
claim for service connection for headaches secondary to 
taking nerve pills was not well grounded.  In September 1997, 
the veteran submitted a timely notice of disagreement with 
that determination.  No statement of the case was issued, 
however.

Subsequently, in a May 1998 rating decision, the RO granted 
service connection for muscle tension headaches due to 
Persian Gulf War undiagnosed illness.  The RO assigned an 
effective date of August 28, 1996, the date of receipt of the 
veteran's statement withdrawing his claim for service 
connection for hypertension and requesting that his claim for 
service connection for headaches be continued.

The evidence clearly indicates that the veteran filed his 
claim for service connection for a headache disorder based on 
his Persian Gulf service on October 13, 1992.  Although in 
this statement he requested consideration of the headache 
disorder claim on the basis of possible relationship to his 
hypertension, he also alleged an alternative theory of 
entitlement, specifically, a claim for headaches based on 
medications taken in connection with his Persian Gulf 
service.   Moreover, this claim was explicitly noted by the 
Board in its February 1995 decision, and was referred to the 
RO for appropriate action.  The RO initially denied the claim 
by a rating decision dated in October 1996, but as the 
veteran submitted a notice of disagreement, that rating 
decision never became final because the RO failed to issue a 
statement of the case.  During the appeals period that 
followed, the RO in a May 1998 rating decision eventually 
granted the veteran's claim for service connection for a 
headache disorder based on his Persian Gulf service 
(undiagnosed illness).

Because there was no final decision on this issue prior to 
the RO's allowance, the claim from which the February 1995 
Board referral of the claim originated is considered to have 
remained open to the present time and therefore, in the 
absence of finality of either a prior decision by the Board 
or the RO, the effective date for the grant of benefits in 
May 1998 is governed by 38 C.F.R. § 3.400(b)(2)(i).  
Accordingly, in the absence of any additional evidence to the 
contrary, the Board concludes that the proper effective date 
for the grant of service connection for muscle tension 
headaches is October 13, 1992, the date the claim for 
headaches based on Persian Gulf undiagnosed illness was 
received.


ORDER

Entitlement to an effective date of October 13, 1992, for the 
award of service connection for headaches is granted.


REMAND

In this case, the veteran has expressed disagreement with the 
initial disability rating assigned to his service-connected 
headache disorder.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the U. S. Court of Appeals for Veterans Claims 
determined that at the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.

In light of the grant of an effective date of October 13, 
1992, for the award of service connection for a headache 
disorder, the case must be remanded to the RO for the 
assignment of an initial disability evaluation covering the 
period from October 13, 1992, to August 27, 1996.

Accordingly, the case is REMANDED to the RO for the 
following:

Based on the evidence of record, the RO 
must readjudicate the claim seeking an 
increased rating for the headache 
disorder and, in so doing, consider the 
applicability of "staged ratings" 
covering the period from October 13, 1992 
to August 27, 1996.  Upon completion of 
this action, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given a reasonable opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 


- 5 -


